Opinion by
Hoffman, J.,
This appellant was the co-defendant of Thomas Frederick Culpepper, whose appeal was decided this even date. The appeals of the two defendants are identical, and for the reasons stated in Commonwealth v. Culpepper, 221 Pa. Superior Ct. 472, 293 A. 2d 122 (1972), we believe that appellant was placed twice in jeopardy for the same crime.
Therefore, the judgment of sentence is vacated, and appellant is discharged.
Wright, P. J., would affirm on the opinion of President Judge Kreider.
Watkins and Jacobs, JJ., dissent.